Citation Nr: 0533936	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-17 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to April 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied the benefit sought on appeal.  The 
veteran perfected an appeal of that decision.

The veteran and his spouse testified at a hearing before the 
undersigned in January 2005.

Having reopened the veteran's claim for service connection 
for PTSD, the merits of the claim are addressed in the remand 
portion of the decision below and the claim is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The AMC will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim.

2.  In a July 2001 decision the Board denied entitlement to 
service connection for PTSD.  The veteran was notified of 
that decision and did not appeal.

3.  The evidence received subsequent to the July 2001 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is also material because it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.




CONCLUSION OF LAW

The July 2001 decision in which the Board denied entitlement 
to service connection for PTSD is final, new and material 
evidence has been received, and the claim is reopened.  
38 U.S.C.A. § 7104 (West 1991); 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 20.1100 (2001); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits and to assist claimants 
in the development of their claims.  VA has issued a 
regulation to implement the provisions of the VCAA, which is 
codified at 38 C.F.R. §3.159 (2005).  The VCAA left intact, 
however, the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim before the duty to assist provisions of 
the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

On receipt of a claim for benefits, including an attempt to 
reopen a previously denied claim, VA will notify the veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim.  VA will also inform him 
of which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
he provide any evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. 
§ 3.159(b) (2005).

The RO informed the veteran of the evidence needed to 
substantiate his claim in April 2002 by informing him of the 
specific evidence required to establish service connection, 
including the definition of new and material evidence.  The 
RO also informed him of the information and evidence that he 
was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  The Board finds, therefore, that the RO informed him 
of the evidence he was responsible for submitting, and what 
evidence VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

As will be shown below, the Board has determined that new and 
material evidence has been received, and reopened the claim 
for service connection for PTSD.  The Board further finds 
that additional development is required prior to considering 
the substantive merits of the claim.  For that reason the 
issue of service connection for PTSD is being remanded for 
completion of that development and readjudication.

Relevant Laws and Regulations

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  

When a claim is disallowed by the Board and not appealed, 
that decision becomes final and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2001).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decisionmakers, that is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996); 38 C.F.R. § 3.156 (2002).

In determining if new and material evidence has been 
received, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

Analysis

In a July 2001 decision the Board denied entitlement to 
service connection for PTSD.  The veteran did not appeal that 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and that decision is final.  See 38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2001).

The evidence of record in July 2001 included the veteran's 
statements, an extract from his personnel records, and a 
January 1999 report from the United States Armed Services 
Center for Unit Records Research (CURR).  In his statements 
the veteran reported having been in Vietnam from February 
1964 to February 1965; and having been stationed at Saigon 
for the first three months, and then stationed at or near the 
Bien Hoa Air Base for the remainder of his Vietnam tour as a 
communications specialist.  He stated that the base was 
shelled every night, and he referred to a specific mortar 
attack that occurred the night that Bob Hope came to 
entertain the troops on a Christmas tour in 1964.  He stated 
that he saw people being killed, and that snipers attacked 
the base.  At that time he was assigned to the 232nd Signal 
Company (Support), 39th Signal Battalion.

His personnel records show that he was a Communications 
Center Specialist, and that he served in Vietnam from 
February 1964 to February 1965.  While there he was assigned 
to the 232nd Signal Company (Support), 39th Signal Battalion.  
He did not receive any awards or citations indicative of 
combat service.

In a January 1999 report the CURR Director provided evidence 
that the air base at Bien Hoa was subjected to a stand-off 
attack on November 1, 1964.  During that attack 70 stand-off 
rounds fell on the base, resulting in the destruction of five 
aircraft and damage to 15 aircraft.  Four servicemen were 
killed, and 30 wounded.  The Unit History for the 232nd 
Signal Company (Support) shows that in 1964 the company was 
divided into 10, and later 12, detachments for operating and 
maintaining communications equipment in the Southern Delta 
area, including Bien Hoa.  In October 1964 the detachment 
assigned to Bien Hoa was moved west to Thu Dau Mot, but 
continued to provide communications support for the 5th 
Division (ARVN) at Bien Hoa.  The communications center and 
all personnel were moved 18 miles from Bien Hoa.  The listing 
of troops assigned to the various attachments does not 
include the name of the veteran as being assigned to any 
detachment.

In conjunction with a May 1999 VA examination the veteran 
reported having nightmares about mortar attacks, and 
helicopters bringing in the dead and wounded.  The VA 
examination resulted in a diagnosis of PTSD.

During an April 2001 hearing the veteran testified that while 
in Vietnam he worked as a teletype operator.  The compound 
where he worked and slept was four or five miles from Bien 
Hoa, and was protected by ARVN, not American, troops.  The 
room he worked in in the communications center was a secured 
room, and he had a high security clearance.  The men who 
worked in the center were told that they had to protect the 
building in case of an attack, and that it had been rigged to 
be blown up if overrun by enemy forces.  He again described 
the mortar attack that occurred when Bob Hope was scheduled 
to come to the Bien Hoa Air Base (November 1964), and stated 
that he could see the mortars explode.  The attack was 
directed at the air base, however, and not the communications 
center, and he denied having to fire his weapon.  He 
described the air base, where planes were being blown up, as 
being approximately 100-200 yards away.  He reported that 
there were two occasions when he had to enter a bunker to 
protect the communications center, but did not report having 
to fire his weapon or receiving fire.  He reported another 
incident in which he and others were "bar hopping" and that 
shortly after they left a particular bar, it was blown up.

In the July 2001 decision the Board noted the veteran's 
report regarding the mortar attack, and the CURR report 
verifying the stand-off attack on November 1, 1964.  The 
Board also noted that, according to the service records, the 
communications detachment was moved from Bien Hoa in October 
1964, prior to the attack, and that the veteran was not 
included in the list of servicemen assigned to the detachment 
at Bien Hoa in 1964.  The Board found that the occurrence of 
the claimed stressor had not been verified, and denied 
service connection for PTSD.

The evidence received following the July 2001 decision 
includes Special Order #236 showing that the veteran was 
stationed at Bien Hoa in October 1964; a Combat Mission 
Record documenting his courier and support missions to and 
from Bien Hoa in December 1964; a statement from an 
individual with whom he purportedly served showing that they 
were both stationed at Bien Hoa when the attack occurred 
November 1, 1964; photographs; and hearing testimony.  This 
evidence is new, in that it was not considered in the prior 
determination that the veteran's claimed stressor was not 
supported by corroborating evidence.  The evidence is also 
material because it pertains to an unestablished fact 
necessary to substantiate the claim, that being whether the 
veteran experienced trauma during service, and it raises the 
reasonable possibility of substantiating the claim.  The 
Board finds, therefore, that evidence that is both new and 
material has been received, and the claim for service 
connection for PTSD is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened.


REMAND

The Board is remanding the reopened claim for service 
connection for PTSD because further development is necessary 
to ensure that all efforts have been made to verify the 
veteran's claimed stressor(s).

He has presented evidence showing that he was stationed at 
Bien Hoa in October 1964, and that he conducted courier 
missions to and from Bien Hoa in December 1964.  During the 
January 2005 hearing he testified that he boarded a 
helicopter at Bien Hoa to deliver top secret messages or 
guard the person who was doing so; that record is not, 
therefore, evidence of him having been stationed at Bien Hoa, 
rather than traveling to Bien Hoa from his duty station to 
obtain transport.  He also presented a lay statement from an 
individual with whom he purportedly served showing that they 
were both present at Bien Hoa when the mortar attack occurred 
on November 1, 1964.  Development is needed in order to 
determine whether the veteran was present at Bien Hoa on 
November 1, 1964, including establishing the validity of the 
lay statement.

In addition, the VA examination in May 1999 resulted in a 
diagnosis of PTSD based on the claimed mortar attack, and the 
VA treatment records reflect a diagnosis of PTSD.  During a 
September 2002 VA psychiatric examination the examiner found 
that the veteran was inconsistent in reporting his claimed 
stressors, and at that time he stated that his most stressful 
experiences were seeing mortar rounds going off in the 
distance and seeing poor, begging children in the villages.  
He did not report symptoms indicative of PTSD, and the 
examiner entered a diagnosis of malingering.  The examiner 
also noted that the prior diagnosis of PTSD was based solely 
on the veteran's reported history, in terms of the stressor 
and the current symptoms.  

The VA treatment records indicate that in December 2002 the 
veteran described his most stressful experience as having to 
report casualty data, as well as the mortar attack.  
Subsequent treatment records refute the finding of 
malingering, and continue the diagnosis of PTSD.  It is 
evident from those records that in describing the mortar 
attack the veteran is relying on information provided by the 
CURR and an Internet research article, in that he quotes 
information from those sources verbatim.  

The RO requested verification of the veteran's alleged 
stressors from the CURR, which resulted in receipt of the 
Unit History for the 232nd Signal Company.  The CURR Director 
stated in the response that the morning reports for the 
veteran's company had not been reviewed, but that those 
records are available directly from the National Personnel 
Records Center (NPRC).  The RO did not follow up with the 
NPRC to obtain these morning reports.  Those reports might 
show whether the veteran was assigned to a detachment of the 
232nd Signal Company that was stationed at Bien Hoa on 
November 1, 1964, or whether he was temporarily assigned to 
the III Corps communication center at Bien Hoa at that time.  
The morning reports might also show whether the individual 
providing the lay statement was assigned to the veteran's 
unit and was stationed at Bien Hoa.

In addition, the veteran has alleged an additional stressor 
that has not been verified.  During the January 2005 hearing 
he testified that the helicopter he was travelling in to 
deliver messages came under fire, and returned fire.  

Accordingly, this case is remanded for the following:

1.  The RO should obtain the morning reports 
for the veteran's unit for October and 
November 1964 in order to determine whether he 
and/or the individual with whom he purportedly 
served were stationed at Bien Hoa on November 
1, 1964.

2.  If the above-requested development does 
not establish that either the veteran or the 
other serviceman was at Bien Hoa on that date, 
the RO should request verification from the 
appropriate service department agency of the 
other serviceman's duty assignment on November 
1, 1964.

3.  The RO should ask the veteran to describe 
in detail the incident of the helicopter being 
shot at by enemy forces.  If the veteran 
provides sufficiently detailed information to 
allow research, the RO should request 
verification of that stressor from appropriate 
sources.

4.  If the above-requested development results 
in verification of an in-service stressor, the 
RO should provide the veteran a VA psychiatric 
examination in order to determine whether he 
has PTSD as a result of the verified stressor.  
The claims file and a copy of this remand 
should be made available to and be reviewed by 
the examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate assessment.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claim for service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


